— Judgment entered in the Supreme Court, New York County, on June 21, 1974 granting petitioner’s application for a permanent stay of arbitration unanimously affirmed, with $40 costs and disbursements to petitioner-respondent. Reversible error was not committed in the exclusion of the Florida police report since the report was not supported by the testimony of either the police officer who prepared it or by Kenneth Johnson, who allegedly made the statements contained in the report. (See Yeargans v Yeargans, 24 AD2d 280 and cases therein cited.) The trial court’s finding that respondent State Farm Mutual Insurance Company failed to prove that the vehicle of its assured was a stolen vehicle at the time of the accident is supported by the evidence and not contrary thereto as urged by appellant. Concur — Stevens, P. J., Kupferman, Lupiano, Lane and Nunez, JJ.